Citation Nr: 1432139	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder, including a deviated nasal septum.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from January and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, rather than immediately deciding, the Board instead remanded this claim for entitlement to service connection for a respiratory disorder, including a deviated nasal septum, for further development.  That development since has been completed, allowing the Board in turn to decide this remaining claim.  There was another claim at issue in that December 2012 decision; the Board also considered and denied service connection for bronchial asthma.  And as the Board's decision concerning the asthma was not appealed or otherwise contested, the asthma claim is no longer before the Board.

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  There is no probative, meaning competent and credible, evidence of record indicating the Veteran either has or ever has had a deviated nasal septum, much less because of his military service.  

2.  But there is probative evidence of record confirming he has allergic rhinitis (aside from his asthma), and, unlike the asthma, the allergic rhinitis as likely as not began during his military service.



CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a deviated nasal septum.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  However, especially when resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a respiratory disorder, namely, the allergic rhinitis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2008 that informed him of the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining this necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claims in the eventuality service connection is granted.  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from since service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility that the assistance would aid in the substantiation of the claim.

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent obtainable.  The relevant evidence of record includes STRs, private medical records, VA outpatient treatment reports, the report of the January 2013 VA examination (performed on remand) containing the information required to make the necessary determinations, and personal statements from the Veteran and his representative.


The report of the January 2013 VA examination reflects that the examiner reviewed and documented the Veteran's pertinent medical history and rendered diagnoses and opinions that are consistent with the remainder of the evidence of record and therefore adequate for adjudication purposes, including in terms of addressing the determinative issues of exactly what respiratory disorders he does and does not have and their etiologies, especially their alleged relationship with his military service.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication there exists any additional evidence that has a bearing on this remaining claim that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of the appeal of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

After considering the relevant evidence, the Board has split the Veteran's claim of entitlement to service connection for a respiratory disorder, including a deviated nasal septum, into two parts.  Initially, the Board finds that the probative evidence of record (meaning the most competent and credible) does not indicate he either has or, for that matter, ever has had a deviated nasal septum, much less on account of his military service.  Thus service connection for a deviated nasal septum is not warranted.  Additionally, though, resolving all reasonable doubt in his favor, the Board has determined he has allergic rhinitis (aside from the asthma that was denied in the Board's prior December 2012 decision), which, unlike the asthma, was incurred during his military service.  Therefore, service connection is warranted for the allergic rhinitis, even though not also for the asthma.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

1.  Deviated Nasal Septum

The probative evidence of record, including private medical records from December 1991 to April 2003, VA medical records from May 2003 to April 2004, and the report of the January 2013 VA compensation examination on remand, confirm the Veteran does not have a deviated nasal septum and indeed never has, so including at any time since the filing of his claim.  

In so finding, the January 2013 VA compensation examiner considered the Veteran's relevant medical history, including as reflected in his STRs.  The VA examiner found no evidence of a sinus disease or deviated nasal septum in the report of the May 1971 entrance examination.  He conceded that an ear, nose and throat (ENT) examination a relatively short time later, in November 1971, had noted a reported history of breathing problems and that septoplasty was offered, also that a history of a deviated nasal septum was noted the following year, in March 1972.  But, he added, that March 1972 consultation indicated there had been no prior injury to the Veteran's nose and that his septum was midline with just a small spur to the left causing no obstruction.  Because of the large inferior turbinates on the right and left the Veteran was advised to have a septoplasty when he arrived in Europe.  The Veteran reported having recurrent nasal stuffiness, worse on the left side of his nose, but he had no history of nasal trauma and no nasal surgery.  He indicated that his nasal turbinates had been injected three times with steroids to control nasal allergy while he was stationed in Germany.

Objective physical examination revealed his septum was still midline, albeit with some hypertrophy of his nasal turbinates, though no nasal purulent discharge, no tenderness to palpation over his paranasal sinuses, and grossly clear sinuses according to the results of an X-ray.  The diagnosis was hypertrophy of the nasal turbinates, secondary to allergic rhinitis.  

In explanation, the examiner surmised the Veteran's respiratory disorder may be caused by his asthmatic condition and the hypertrophy of his nasal turbinates caused by his allergic rhinitis.  But, as already alluded to, the Board already has previously considered and denied the claim of entitlement to service connection for asthmatic bronchitis in December 2012.  And, absent an appeal of that decision to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) or some other exception to finality of Board decisions (res judicata), such as a timely request for reconsideration of that decision or a showing that it involved egregious, i.e., clear and unmistakable error (CUE), that decision denying the claim for asthmatic bronchitis is a final and binding determination - at least as concerning this specific respiratory condition.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Moreover, to the extent there is allegation of a deviated nasal septum, to reiterate, the Veteran has not established he either has or, for that matter, ever has had a deviated nasal septum.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328   (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

This claim has no legal merit, at least to the extent it is predicated on the notion the Veteran has a deviated nasal septum, since he has not satisfied even his threshold minimum evidentiary burden of establishing he has or even ever has had this alleged disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain even to a recent diagnosis predating the filing of a claim).  But aside from this nonexistent disorder, also the previously considered claim for bronchial asthma, the Board has to additionally determine whether service connection is warranted for the allergic rhinitis that also has been diagnosed.  The Court (CAVC) has held that the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).


Clemons concerned VA's failure to consider a claim of entitlement to service connection for a disorder other than the one specifically claimed, even though it shared the symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a condition, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

2.  Allergic Rhinitis

The Veteran's STRs show no findings of abnormalities his nose, sinuses, lungs or chest upon clinical evaluation during his May 1971 entrance examination.  He was treated for a questionable nasal polyp in November 1971 due to complaints of problems breathing through his nose and, as already indicated, a septoplasty was recommended if his difficulty persisted.  In February 1972, he was treated for nasal congestion and again complained of nasal problems in March 1972.  A March 1972 consultation noted a history of a supposed deviated septum, although a physical evaluation found his septum was midline - albeit with spurring to the left and a large inferior turbinate on the right that was injected with 0.5 cc of hydeltra TBA.  Bilaterally swollen inferior turbinates were again treated on three more occasions in June 1972 with injections of hydeltra TBA.  Subsequently, there were no findings of abnormalities of the nose, sinuses, lungs or chest upon clinical evaluation in May 1973 in anticipation of his separation from service.  

Private medical records from December 1991 to April 2003 reflect that he was treated continually for recurrent complaints of nasal congestion.  VA medical records from May 2003 to April 2004 reflect that allergic rhinitis was diagnosed in a May 2003 VA outpatient treatment report.  


The January 2013 VA compensation examiner since has had opportunity to review and report on the findings in the STRs, including no evidence of a sinus disease or deviated nasal septum according to the report of the Veteran's May 1971 military entrance examination.  This VA examiner also however observed that a November 1971 ENT examination included a reported history of breathing problems and that a March 1972 consultation reflected the septum was midline with small spur to the left causing no obstruction, a large inferior turbinates on the right and left, and that the Veteran resultantly was advised to have a septoplasty when he arrived in Europe.  The Veteran reported a history of recurrent nasal stuffiness, worse on the left side of his nose, but no history of nasal trauma and nasal surgery.  Regarding his nasal turbinates, they were injected three times during his service with steroids to control his nasal allergy.  The objective physical portion of the VA compensation examination revealed the septum was still midline, albeit with some hypertrophy of the nasal turbinates, though no nasal purulent discharge, no tenderness to palpation over paranasal sinuses, and grossly clear sinuses according to an X-ray.  The diagnosis was hypertrophy of the nasal turbinates, secondary to allergic rhinitis.  The examiner clarified that the Veteran's respiratory disorder (in the general, pejorative sense) is likely a combination of his asthmatic condition (referring to his bronchial asthma) and the hypertrophy of his nasal turbinates caused by his allergic rhinitis.  He noted the Veteran had a history of turbinates injected with steroids that were given to control the allergic rhinitis.

The Board finds that the Veteran's STRs, post-service private and VA treatment records, and the January 2013 VA examination and opinion, considered together, at the very least place the evidence in a state of relative equipoise, meaning just as supportive of the claim as it is against it, in terms of whether the Veteran's allergic rhinitis incepted during his service.  In this circumstance the Board must resolve this doubt in his favor and grant the claim.  38 C.F.R. §§ 3.102, 3.303 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a deviated nasal septum is denied.  

However, service connection for the allergic rhinitis is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


